              CASE 0:19-cr-00254-PJS Document 1 Filed 10/01/19 Page 1 of 2



                                                                     Crr n-q5) ?St
                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    UNITED STATES'OF AMERICA,                      INFORMATION

                         Plaintiff,                18   U.S.C. 5 113(a)(3)
                                                   18   U.S.C. S e24(d)
          v.                                       18   U.S.C. S 1151
                                                   18   U.S.C. S 1153(a)
    DILLON GEORGE TAYLOR,                          28   U.S.C. S 2a61(c)

                         Defendant.

         THE UNITED STATES ATTORNEY CHARGES THAT:

                                       COUNT 1
                          (Assault with a Dangerous Weapon)

         On or about November 22, 2018, in the State and District of Minnesota, and

within the exterior boundaries of the Red Lake Indian Reservation, the Defendant,

                               DILLON GEORGE TAYLOR,

an Indian, did assault S.H., A.G., and D.S., with a dangerous weapon, to wit:                a

firearm, with intent to do bodily harm, all in violation of Title   18,   United States Code,

Sections 113(a)(3), 1151, and 1153(a).

                              FORFEITURE ALLEGATIONS

         Upon conviction of Count 1 of this Information, the defendant shall forfeit to

the United States, pursuant to Title 18, United States Code, Section 92a(d)(1) in

conjunction with Title 28, United States Code, Section 246I(c), any firearms and

ammunition involved        in or used in any violation of sections        113(a)(3), 1151, and

1   153(a).

                                                                                   $croilinqBu

                                                                                  ,,r#,::l-"
          CASE 0:19-cr-00254-PJS Document 1 Filed 10/01/19 Page 2 of 2


United States v. Dillon George Taylor



Date: October I,2019                      ERICA H. MacDONALD



                                          {a-+
                                          United States Attornev
                                             lr

                                          BY: ALEXANDER D. CHIQUOINE
                                          Assistant U.S. Attorney
                                          Attorney ID No. 0396420
